DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: allowability resides at least in part with the prior art not showing orfairly teaching a stacked connector comprising at least one of the first sidewall or the second sidewall comprises a segment adjacent the mounting face and a portion extending from the segment to the top face; the portion comprises at least one airflow opening therethrough; and the intermediate portions of plurality of conductive elements provide an airflow path therethrough; this in combination with the remaining limitations of the claim. 
Regarding claims 2-8: are allowable based on their dependency on claim 1.
Regarding claim 9: allowability resides at least in part with the prior art not showing orfairly teaching a method of operating an electronic device comprising expelling air from the enclosure so as to cause a flow of air along a first path and a second path through the cage, the first path comprising a segment through openings in sidewalls of the connector and through a channel between the sidewalls of the connector and sidewalls of the cage, the second path comprising a segment through a hole in a back face of the cage, the hole disposed behind the plurality of conductive elements; this in combination with the remaining limitations of the claim. 
Regarding claims 10-11: are allowable based on their dependency on claim 9.
Regarding claim 12: allowability resides at least in part with the prior art not showing orfairly teaching a stacked connector wherein the first and second sidewalls support the first slot portion and the second slot portion at the mating face such that at least 50% of the mating face of the housing between the first slot portion and the second slot portion is open to the passage of air into the cavity; a plurality of lead assemblies within the cavity, the plurality of lead assemblies disposed adjacent to a portion of the first side wall that bounds an airflow path within the cavity and at least one insulative member holding the plurality of conductive elements with gaps between the conductive elements in the row direction; this in combination with the remaining limitations of the claim. 
Regarding claims 13-19: are allowable based on their dependency on claim 12.
Regarding claim 20: allowability resides at least in part with the prior art not showing orfairly teaching a stacked connector wherein the top face comprises a central member separated from the first and second side walls so as to provide airflow passages into the cavity from the exterior of the housing adjacent the top face; and the central member comprises an engagement feature, engaging a complimentary engagement feature on an insulative member of the at least one insulative member of a lead assembly of the plurality of lead assemblies; this in combination with the remaining limitations of the claim. 
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OSCAR C JIMENEZ/Examiner, Art Unit 2833